Citation Nr: 1429446	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left (minor) shoulder degenerative joint disease and impingement syndrome.  

2.  Whether the reduction of the disability evaluation for the Veteran's left knee medial meniscectomy residuals from 30 to 10 percent effective as of May 1, 2010, was proper.  

3.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's left knee medial meniscectomy residuals.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1971 to June 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's left (minor) shoulder degenerative joint disease and impingement syndrome.  Further, the RO proposed to reduce the evaluation for the Veteran's left knee medial meniscectomy residuals from 30 to 10 percent.  In February 2010, the RO effectuated the proposed reduction as of May 1, 2010.  In July 2011, the RO denied an increased evaluation for the Veteran's left knee medial meniscectomy residuals.  In April 2012, the RO denied a TDIU.  In April 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of an evaluation in excess of 30 percent for the Veteran's left knee medial meniscectomy residuals and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

FINDINGS OF FACT

1.  At the April 2014 Board hearing, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of an evaluation in excess of 10 percent for the Veteran's left shoulder degenerative joint disease and impingement syndrome.

2.  The evidence of record at the time of the February 2010 reduction action did not establish material improvement of the Veteran's left knee medial meniscectomy residuals.  


CONCLUSIONS OF LAW

1.  The issue of an evaluation in excess of 10 percent for the Veteran's left shoulder degenerative joint disease and impingement syndrome has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The reduction of the evaluation for the Veteran's left knee medial meniscectomy residuals from 30 percent to 10 percent effective as of May 1, 2010, was improper.  38 C.F.R. § 3.344 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Shoulder 

At the April 2014 hearing before the undersigned Veterans Law Judge sitting at the RO, the accredited representative stated that the issue of an increased evaluation for the Veteran's left shoulder disorder was being withdrawn.  

A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal from the denial of an evaluation in excess of 10 percent for his left shoulder degenerative joint disease and impingement syndrome.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


II.  Left Knee

A.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by38 U.S.C.A. § 5103(a) , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluation of the Veteran's left knee medial meniscectomy residuals from 30 to 10 percent disabling effective as of May 1, 2010, was improper.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist as to that issue is not necessary.  

B.  Reduction of Evaluation for the Veteran's Left Knee Disability

The Veteran contends that the reduction of the evaluation for his left knee medial meniscectomy residuals from 30 to 10 percent effective as of May 1, 2010, was improper as his service-connected disability had not improved but rather had significantly worsened in severity.  

The report of an August 2009 VA joints examination for compensation purposes conveys that the Veteran complained of worsening left knee pain which was exacerbated by prolonged walking and occasional giving way of the joint.  The Veteran reported that his left knee symptoms prevented him from running.  The Veteran's claims files were not available for the examiner's review prior to the evaluation.  On examination of the left knee, the Veteran exhibited a range of motion of 0 to 120 degrees and no joint instability.  Contemporaneous X-ray studies of the left knee revealed findings consistent with chondrocalcinosis.  

In November 2009, the RO proposed to reduce the evaluation for the Veteran's left knee medial meniscectomy residuals from 30 to 10 percent.  The RO clarified that "the [August 2009] examination clearly shows that you do not meet the criterion for a 30 percent evaluation because no subluxation or lateral instability is noted."  In February 2010, the RO effectuated the proposed reduction as of May 1, 2010.  The RO informed the Veteran that "you were evaluated and found to not meet the 30 percent evaluation."  At the time of the May 1, 2010, reduction, the 30 percent evaluation for the Veteran's left knee disorder had been in effect since February 17, 2005, a period in excess of five years.  

In a July 2011 statement of the case (SOC) issued to the Veteran, the RO informed the Veteran that, "after a review of the evidence, we proposed to decrease the left knee from 30 percent service connection to 10 percent based on the current exam findings" and "the criteria for an evaluation of 30 percent is not shown."  

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Although material improvement in the physical or mental condition is clearly reflected, VA will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  

The Court has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The August 2009 VA joint examination findings neither reflect that a sustained improvement in the Veteran's post-operative left knee disorder had actually occurred nor show an improvement in the Veteran's ability "to function under the ordinary conditions of life and work."  As noted above, at the time of the August 2009 VA examination, the Veteran reported significant left knee pain and an inability to run.  The RO did not specifically identify any sustained improvement of the Veteran's post-operative left knee disability.  Indeed, the RO noted only that the Veteran did not currently meet the criteria for a 30 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is the defect identified by the Court in Brown.  

In the absence of any specific and objective findings of material improvement of the Veteran's disability, the Board concludes that the reduction of the evaluation for the Veteran's left knee medial meniscectomy residuals from 30 to 10 percent effective as of May 1, 2010, was improper.  38 C.F.R. § 3.344.  


ORDER

The issue of an evaluation in excess of 10 percent for the Veteran's left shoulder degenerative joint disease and impingement syndrome is dismissed.  
The reduction of the evaluation for the Veteran's left knee medial meniscectomy residuals from 30 to 10 percent effective as of May 1, 2010, was improper.  


REMAND

At the April 2014 Board hearing, the Veteran testified that his service-connected post-operative left knee disorder had increased in severity since the last VA knee examination.  He believed that the VA joint examinations of record were inadequate for rating purposes.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  An additional VA knee examination would be helpful in resolving the issues raised by the instant appeal.  

Additionally, the Veteran stated at the Board hearing that he was in receipt of Social Security Administration (SSA) benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Clinical documentation dated after March 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In April 2012, the RO denied a TDIU.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left knee medial meniscectomy residuals after March 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2012.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Schedule the Veteran for the VA knee evaluation conducted by a physician in order to determine the nature and severity of his left knee medial meniscectomy residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's left knee medial meniscectomy residuals upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

5.  Then readjudicate the issues of an evaluation in excess of 30 percent for the Veteran's left knee medial meniscectomy residuals is warranted and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


